UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5207


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS ALFONSO ALDRETE-CRUZ, a/k/a Carlos Cruz,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00104-NCT-1)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant.   Angela Hewlett Miller, Assistant
United   States Attorney, Greensboro,  North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlos Alfonso Aldrete-Cruz pled guilty to illegal re-

entry      into    the    United    States       after   committing        an   aggravated

felony, in violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                              He

appeals his twenty-nine-month within-Guidelines sentence.                              His

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal but arguing that Aldrete-Cruz should have received a

low-end Guidelines sentence.                 Aldrete-Cruz filed a supplemental

brief. ∗    We affirm.

              An        appellate        court      reviews      a     sentence        for

reasonableness under an abuse-of-discretion standard.                              Gall v.

United States, 552 U.S. 38, 51 (2007).                        This review requires

consideration            of    both      the       procedural        and        substantive

reasonableness of a sentence.                Id.    First, the court must assess

whether the district court properly calculated the Guidelines

range,      considered        the   18    U.S.C.     §   3553(a)      (2006)      factors,

analyzed          any    arguments       presented       by     the        parties,    and

sufficiently explained the selected sentence.                        Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                               The


      ∗
       Aldrete-Cruz asserted, without legal support, that he
should not have received a criminal history point for one of his
prior misdemeanor convictions. We have reviewed the record and
conclude that this claim is without merit.



                                               2
court also must consider the substantive reasonableness of the

sentence, “examin[ing] the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”     United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).      After reviewing the record, we conclude that

Aldrete-Cruz’s sentence is both procedurally and substantively

reasonable.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                     This court

requires that counsel inform Aldrete-Cruz, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Aldrete-Cruz requests that a petition be

filed,   but   counsel     believes      that   such    a   petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on Aldrete-Cruz.                     We dispense with

oral   argument    because       the    facts   and    legal    contentions     are

adequately     presented    in    the    materials     before    the   court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          3